Citation Nr: 0912602	
Decision Date: 04/03/09    Archive Date: 04/10/09

DOCKET NO.  04-38 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUES

1.  Entitlement to service connection for a lumbar spine 
disability, claimed as ankylosing spondylitis.

2.  Entitlement to service connection for a right knee 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel




INTRODUCTION

The Veteran had active service from September 1976 to 
September 1980.

The Board again notes that although, the Veteran's appeal has 
a docket number dating from 2004, the issues on appeal stem 
from a 1981 claim and were denied by the RO in decision dated 
August 1984.  In September 1984, a notice of disagreement was 
received.  A statement of the case was issued in October 
1984, and the Veteran perfected his appeal.  Thus, the appeal 
has been pending since that time.  

This case was previously before the Board in July 2007 and 
REMANDED for additional development and adjudication.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran asserts that lumbar spine and right knee 
disabilities had their onset during active military service.  

The evidence in support of his claim consists of service 
treatment records (STRs), which contain uncontroverted 
evidence that he sustained injuries to his low back and right 
knee during service.  The Veteran was initially treated in 
February 1978 for low back pain from lifting.  He was later 
evaluated on numerous occasions for continued complaints of 
back pain variously diagnosed as muscles spasms and lumbar 
strain.  The remaining records show he was treated for 
complaints of right knee pain, diagnosed as chondromalacia 
patellar and right knee strain/sprain.  

Although at his separation physical in September 1980 the 
Veteran's history of recurrent back pain was noted, the 
examining physician provided no further summary or 
elaboration, and there was no diagnosis of a chronic low back 
disorder.  There were no pertinent right knee complaints or 
abnormalities noted.  

Post service treatment records dated from 1980 to 1984 show 
continued complaints of back and right knee pain, which the 
Veteran attributed to service.  At a VA examination conducted 
in November 1980, just two months after service, he reported 
a history of low back and knee problems; however, this 
examination did not include any musculoskeletal clinical 
findings, diagnosis or etiological opinion regarding this 
pain.  

During VA examination in July 1984, the Veteran gave a 
history of back pain secondary to heavy lifting during 
service.  On the basis of clinical findings from the 
examination, it was concluded that he may have a herniated 
nucleus pulposus.  The examiner noted that since the Veteran 
had not been evaluated to any significant degree, he should 
undergo further testing and evaluation.  Recent VA 
examinations in 2005 are essentially devoid of discussion of 
the lumbar spine or right knee, and fail to provide an 
opinion as to whether current disorders are present.  

Because the record indicated that during the course of this 
appeal (which has been pending since 1984) VA had not 
afforded the Veteran an appropriate examination, the Board, 
in July 2007, requested a VA medical opinion.  However, this 
was not accomplished.  

VA documentation contained in the claims file shows that in 
July 2008 VA examinations were requested but later canceled.  
A notation from the Compensation and Pension clerk indicates 
the Veteran had undergone neck surgery and was unable to 
travel until 2009.  In a July 2008 Report of Contact, the 
Appeals Management Center (AMC) noted their unsuccessful 
attempt to contact the Veteran to confirm the information.  
The claims file was subsequently forwarded to the Board for a 
decision.  

Given the presence of good cause for the Veteran's inability 
to report for VA examination, additional development is 
needed.  A definitive medical evidence on the question of 
whether the Veteran currently has disabling lumbar spine and 
right knee conditions related to service is needed before the 
claim on the merits can be properly adjudicated.  See Colvin 
v. Derwinski, 1 Vet. App. 171, 173 (1991) (emphasizing that 
adjudicators cannot rely on their own unsubstantiated 
judgment in resolving medical questions).  In this case it 
does not appear that VA examinations were performed at a 
later time and there is no indication in the claims file that 
the Veteran explicitly declined to report for an examination.  
Therefore, the Board finds that it would be consistent with 
the notion of due process to give the Veteran another 
opportunity to report for VA examination.  

The Board recognizes that the case was previously remanded 
and regrets any further delay given the extraordinarily 
lengthy pendency of this claim.  However, it must be noted 
that the Court in a number of cases has determined that where 
the record before the Board is inadequate, a remand is 
mandatory rather than permissive.  Ascherl v. Brown, 4 Vet. 
App. 371, 377 (1993); Sanders v. Derwinski, 1 Vet. App. 88 
(1990); Littke v. Derwinski, 1 Vet. App. 90 (1990).  

Accordingly, the case is REMANDED for the following action:

1.  If necessary, issue to the Veteran 
additional VCAA notice with regard to 
the claims, such as providing him with 
updated notice of what evidence has 
been received and not received by VA, 
as well as who has the duty to request 
evidence, and what development must be 
undertaken by VA in accordance with 
applicable case law.  See generally 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006); 38 U.S.C.A. §§ 5100, 
5103, 5103A; 38 C.F.R. § 3.159. 

2.  Ask the Veteran to provide any 
medical records, not already in the 
claims file, pertaining to post-service 
treatment or evaluation of his claimed 
lumbar spine and right knee disabilities, 
or to provide the identifying information 
and any necessary authorization to enable 
the AMC/RO to obtain such evidence on his 
behalf.  The records obtained should 
include, but are not limited to treatment 
records from the VA Medical Center in 
Denver, Colorado dated between 1982 and 
1985.  Document any attempts to obtain 
such records.  If the AMC/RO is unable to 
obtain any pertinent evidence identified 
by the Veteran, so inform him and request 
that he obtain and submit it.

3.  The Veteran should also undergo 
appropriate VA examination to determine 
the nature, extent, and most likely 
etiology of any current lumbar spine and 
right knee disabilities.  The claims 
folder must be made available to the 
examiner(s) for review of the case, and 
the examination report(s) should include 
discussion of the Veteran's documented 
medical history and assertions.  A 
notation to the effect that this record 
review took place should be included in 
the report.  All indicated tests and 
studies are to be performed and the 
examiner should review the results of any 
testing prior to completing the report.  
All findings should be reported in 
detail.  Complete diagnoses should be 
provided.

a)  The examiner should discuss the 
nature and extent of any lumbar 
spine and right knee disabilities, 
if present, and then set forth the 
medical probability that either 
disorder is traceable to any 
incidents, symptoms, or treatment 
the Veteran experienced or 
manifested during service.

b)  The examiner should specifically 
address whether it is more likely 
than not (i.e., to a degree of 
probability greater than 50 
percent), at least as likely as not 
(i.e., a probability of 50 percent), 
or unlikely (i.e., a probability of 
less than 50 percent) that the 
clinical manifestations of lumbar 
spine and right knee disabilities 
developed as a result of injuries 
while the Veteran was in service 
from September 1976 to September 
1980 or within one year following 
his separation from service.

c)  Any opinion provided should 
include discussion of specific 
evidence of record, particularly 
service treatment records.  The 
basis for the conclusions reached 
should be stated in full.  If the 
Veteran does not currently have 
lumbar spine and right knee 
disabilities which could be regarded 
as having been incurred as a result 
of injuries while he was in service, 
the examiner should specifically so 
indicate.

d)  Note:  The term "at least as 
likely as not" does not mean merely 
within the realm of medical 
possibility, but rather that the 
weight of medical evidence both for 
and against a conclusion is so 
evenly divided that it is as 
medically sound to find in favor of 
causation as it is to find against 
it.

4.  To help avoid future remand, the RO 
must ensure that the requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

5.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, 
readjudicate the claim remanded herein by 
evaluating all evidence obtained after 
the last statement or supplemental 
statement of the case (SSOC) was issued.  
If the benefit sought on appeal remains 
denied, furnish the Veteran and his 
representative an appropriate SSOC 
containing notice of all relevant actions 
taken on the claims, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal, including VCAA 
and any other legal precedent.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


